Name: Council Regulation (EEC) No 1026/84 of 31 March 1984 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 No L 107/ 14 Official Journal of the European Communities 19 . 4 . 84 COUNCIL REGULATION (EEC) No 1026/84 of 31 March 1984 amending Regulation (EEC) No 2742/ 75 on production refunds in the cereals and rice sectors Whereas the balanced relationship between the production prices for the raw materials used for the manufacture of maize starch and potato starch should be maintained; whereas the minimum price for potatoes , to be paid by the potato starch industry to potato producers , should therefore be reduced , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1018 / 84 ( 2 ), and in particular Article 11 (4 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2742 / 75 ( 3 ), as last amended by Regulation (EEC) No 1569 / 83 ( 4 ), fixes the premiums to be paid to producers of potato starch in 1983 / 84 ; whereas the premium is intended to take account of the special position of the potato starch industry in relation to other sectors of the starch industry ; whereas , since the relative situation of the starch industries has not significantly changed over the last marketing year , the premium for the potato starch sector should be maintained at its present level in 1984/ 85 ; Whereas , as from the beginning of the 1984/ 85 marketing year, the market price for rice will go down by approximately 1 % ; whereas the maize starch industry would thus enjoy an advantage , in terms of competition, over potato starch ; HAS ADOPTED THIS REGULATION: Article 1 In Anicle 3 ( 1 ) of Regulation (EEC) No 2742/75 , '269,50 ECU' is hereby replaced by '266,81 ECU'. Article 2 In Article 3a of Regulation (EEC) No 2742 /75 , 'for the duration of the 1983 / 84 cereals marketing year' is hereby replaced by 'for the 1984/ 85 cereals marketing year'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall be applicable from the beginning of the 1984/ 85 cereals marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD (&gt;) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No L 281 , 1 . 11 . 1975 , p . 57. {") OJ No L 163 , 22 . 6 . 1983 , p . 8 .